Citation Nr: 9921150	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-11 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a 
low back disability for the period of May 8, 1989 to June 22, 
1989.

2.  Entitlement to an evaluation in excess of 40 percent for a 
low back disability, from October 1, 1989.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from December 1971 to November 
1977.

Initially, the Board of Veterans' Appeals (Board) notes that the 
original claim on appeal sought a rating in excess of 10 percent 
for the veteran's low back disability, which had been assigned by 
a September 1992 rating decision.  A rating decision in December 
1993 increased the evaluation to 40 percent from May 8, 1989, and 
a rating decision in March 1994, granted a temporary 100 percent 
rating for a period of convalescence from June 22, 1989 to 
October 1, 1989, after which the evaluation returned to 40 
percent.  The veteran has continued the appeal.  

The Board further notes that that during the pendency of this 
matter, the regional office (RO) also adjudicated and denied a 
claim for a total disability rating based on individual 
unemployability in January 1999.  The Board finds that the 
veteran's statement of March 1999 may be construed as a notice of 
disagreement with this decision, and that the Board therefore has 
jurisdiction over this issue.

The Board also notes that it has recharacterized the issues of 
entitlement to increased evaluations in light of the recent case 
of Fenderson v. West, 12 Vet. App. 119 (1999), and that the 
record permits the Board's current review of the issue of 
entitlement to an evaluation in excess of 40 percent for a low 
back disability for the period of May 8, 1989 to June 22, 1989.  
However, the Board notes that additional development is still 
required as to the remaining issues on appeal, and that this will 
discussed more fully in the Remand portion of the decision.  



FINDING OF FACT

During the period of May 8, 1989 to June 22, 1989, the veteran's 
low back disability was manifested by symptoms that more nearly 
approximated pronounced impairment.  


CONCLUSION OF LAW

The shedular criteria for an evaluation of 60 percent, but no 
higher, for a service-connected low back disability for the 
period of May 8, 1989 to June 22, 1989, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The Board notes that the claim is well grounded and adequately 
developed.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran's low back disability is currently evaluated at 40 
percent as severe intervertebral disc syndrome with recurring 
attacks under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  A 60 
percent evaluation is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

The United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") has held that where a Diagnostic 
Code is not predicated on limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998), with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  As the Diagnostic Code under which the instant 
disability is rated, Diagnostic Code 5293, is not predicated on 
limited range of motion, the Board shall not explicitly address 
§§ 4.40 and 4.45 herein.  However, as shall be discussed below, 
the Board recognizes that the veteran does have pain associated 
with the instant disability, which, based on the Court's holding 
in Johnson, the Board finds to be anticipated and compensated 
within the parameters of Diagnostic Code 5293.

Additionally, the Board acknowledges that the service-connected 
disability includes a disability which is normally, in the 
absence of degenerative disc disease, rated based on limited 
range of motion, that is, degenerative joint disease (DJD). 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1998).  A 40 
percent evaluation is the maximum rating provided for severe 
limitation of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998), and a 40 percent evaluation is also 
the maximum rating provided under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1998) for severe lumbosacral strain with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  However, in view of the fact 
that 40 percent is the maximum evaluation available under these 
Diagnostic Codes and the veteran is already in receipt of a 40 
percent evaluation, these Codes would not afford the veteran an 
alternative basis for an increased evaluation.  It has been held 
that even when the Board erred in failing to consider functional 
loss due to pain, if it did so when the current rating was the 
maximum disability rating available for limitation of motion, 
remand was not appropriate.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

A review of the history of this disability shows that service 
connection was originally granted by a Board decision in June 
1992, which noted that service medical records revealed that the 
veteran had been treated on several occasions for low back pain.  
At the time of the separation examination in October 1977, the 
veteran gave a history of low back pain since 1972 due to a slip 
disc, although X-rays taken in conjunction with the separation 
examination were described as negative.  

In June 1992, the Board further noted that a private medical 
report from May 1985 indicated that the veteran received 
treatment for low back strain and related a history of having a 
military-related back injury.  Department of Veterans Affairs 
(VA) examination in July 1985 indicated that the veteran had 
lumbosacral strain which was asymptomatic at that time, and X-
rays were interpreted to reveal arthritis of the lumbar spine.  
In 1987, the veteran submitted lay statements attesting that the 
veteran had had low back problems since an in-service injury.  

VA outpatient records from 1987 to 1989 reflect treatment for 
degenerative disc disease (DDD) of the lumbosacral spine.  
Records from May 10, 1989 reflect that the veteran complained of 
severe pain in the back which radiated to his hips and legs.  Two 
days later, he complained of constant pain in the back which had 
worsened since his last appointment and radiated to both hips and 
down both legs.  The veteran also reported that he could stand 
only 10 to 20 minutes.  The assessment was possible disc 
compression at L4-5, and DJD at L3-S1.

Neurological consultation on May 26, 1989 revealed that the 
veteran complained of a history of low back pain for 16 years 
which began with a lifting incident in the service.  Within the 
last several years, the pain had become constant with radiation 
into the legs, and prevented a number of activities.  There was 
also a history of arthritis in the back.  A magnetic resonance 
imaging (MRI) study was interpreted to reveal a ruptured disc at 
L4-5 and narrowing at L5-S1.  The assessment was L4-5 disc 
rupture (herniated nucleus pulposus (HNP)).  An entry at the end 
of May 1989 reflects that the veteran was informed that the 
surgery that was planned in June 1989 would likely help only some 
of his pain and not all.

A June 9, 1989 medical statement from the Chief of Rheumatology 
for a VA medical center concluded that the veteran's then-
currently diagnosed DDD of the lumbosacral spine had its initial 
onset during the veteran's period of active duty.  It is also 
noted that the June 9, 1989 statement indicated that the 
veteran's back pain had been increasing in frequency over the 
previous several years, and that the veteran symptoms included 
marked inability to stand or walk for prolonged periods, 
occasional pain at rest, compressive radiculopathy, lumbar 
tenderness, and decreased range of motion of the lumbar spine.  
Diagnostic examination demonstrated DDD at L4-5 and L5-S1, and a 
bulge of the disc at L4-5.  An electromyogram (EMG) revealed a 
right nerve impingement.  Finally, it was noted that the veteran 
had been recently seen in neurosurgery, and that surgery was 
planned for June 1989.  

June 1989 VA neurological consultation revealed that the veteran 
reported low back pain and bilateral leg pain for the previous 16 
years.  Examination indicated bilateral posterior thigh pain with 
prolonged sitting, standing or walking, which was reportedly 
relieved by lying down.  There was also occasional numbness to 
the anterior right calf, and occasional weakness of the right 
leg.  The diagnosis was lumbar herniated disc at the L4-5 level.  
A VA operative report from June 1989 reflects that the veteran 
underwent a right L4-5 hemilaminectomy, discectomy and right 
foraminotomy.

In June 1992, the Board found that service connection for a 
chronic low back disability was warranted, primarily based on the 
June 9, 1989 medical statement noted previously.  

Thereafter, a September 1992 rating decision granted service 
connection for a low back disability based on the June 1992 Board 
decision, and assigned a 10 percent evaluation, effective from 
May 8, 1989.  

A September 1993 rating decision increased the evaluation for the 
veteran's low back disability to 40 percent, effective May 8, 
1989, based on the results from the September 1993 VA medical 
examination which were noted to be reflective of severe 
impairment.

A March 1994 rating decision granted a temporary 100 percent 
evaluation for the veteran's low back disability based on three 
months of convalescence following his surgery for the period of 
June 22, 1989 to October 1, 1989.  The evaluation for the period 
of May 8, 1989 to June 22, 1989 remained at 40 percent.

In July 1998, the RO received Social Security Administration 
(SSA) records pertinent to a claim for SSA benefits made by the 
veteran in 1989.  These included medical records which were 
largely duplicative of earlier records received for the period of 
1987 to 1989.  


Analysis

The Board has reviewed all pertinent evidence of record with 
respect to the issue of entitlement to an evaluation in excess of 
40 percent for the period of May 8, 1989 to June 22, 1989.  Under 
38 C.F.R. §  4.71a, Diagnostic Code 5293, an evaluation greater 
than that currently assigned (and the highest evaluation 
assignable under Diagnostic Code 5293) is warranted if the 
veteran's back disability demonstrates pronounced intervertebral 
disc syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  In that regard, the records from the period 
of May 8, 1989 to June 22, 1989 demonstrated marked symptoms 
which were related to neurological findings of right nerve 
impingement and a bulge of the disc at L4-5. 

The Board has considered all the criteria under Diagnostic Code 
5293 pertinent to the relevant time frame, and finds that the 
veteran's low back disability manifested by marked symptomatology 
with diagnostic evidence of nerve impingement and a ruptured disc 
provide evidence of a disability picture consistent with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, with little intermittent relief.  This 
disability picture more nearly approximates the criteria 
necessary for Diagnostic Code 5293's highest schedular rating of 
60 percent, i.e., findings of pronounced impairment.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293.  

In determining whether the veteran is entitled to an even higher 
schedular rating for the period of May 8, 1989 to June 22, 1989, 
the Board has also considered the possibility of assigning 
separate ratings based on: 1) the orthopedic pathology located in 
the low back due to arthritis and disc disease under Codes 5293 
or 5003-5292; and 2) the neurological (radicular) symptoms in the 
lower extremities under 38 C.F.R. 4.124a, Code 8520 (1998).  In 
this assessment, the Board first notes that the symptoms related 
to disc rupture and nerve impingement are the major 
manifestations of disability that the Board finds essential to 
support the higher rating under Diagnostic Code 5293.  Rating the 
same manifestation under different codes is prohibited.  
38 C.F.R. § 4.14 (1998).  

Thus, if radicular manifestations were to be separately rated 
under the Diagnostic Codes for diseases of the peripheral nerves, 
they could not be again considered in the rating under Code 5293 
with the orthopedic pathology in the low back region.  In other 
words, in this alternative formulation of the award, a 60 percent 
rating under Code 5293 could not be maintained if the radicular 
pathology were dropped from consideration under Code 5293, and 
separately rated under the Codes for diseases of the peripheral 
nerves.  More specifically, the Board notes that there has been 
no independent medical evidence of nerve damage, and that damage 
that is medically characterized as mild would not entitle the 
veteran to a separate rating higher than 10 percent.  A 20 
percent evaluation is provided for paralysis of the sciatic nerve 
which is moderate in degree.  In addition, a 40 percent 
evaluation for paralysis of the sciatic nerve is only warranted 
where the paralysis is moderately severe in degree.  38 C.F.R. 
§ 8520.  When a 40 percent evaluation under Diagnostic Code 5293 
is combined with a 20 percent evaluation under Diagnostic Code 
8520, the resulting combined evaluation is only 50 percent.  
38 C.F.R. § 4.25 (1998).  Thus, the Board finds that rating the 
veteran under Diagnostic Code 5293 for the period of May 8, 1989 
to June 22, 1989 will afford the veteran the highest schedular 
rating possible at this time of 60 percent. 

The Board has also considered that the veteran has DJD associated 
with his low back disability.  However, rating the veteran's 
disability on the basis of DJD would not result in an evaluation 
of higher than 60 percent, inasmuch as DJD is rated based on 
limitation of motion, and a 40 percent evaluation is the highest 
schedular rating available for lumbar spine limitation of motion, 
absent ankylosis (which is clearly not shown).  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5292.  A separate rating for DJD 
and for disc disease of the same anatomical area is not 
permissible since there is no evidence that permits the Board to 
differentiate between the disabling orthopedic manifestations of 
pain and limitation of motion caused by DDD during the period of 
May 8, 1989 to June 22, 1989, and that which was caused by DJD.  
A 40 percent evaluation for lumbosacral strain pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, is also the highest 
schedular rating provided under that Diagnostic Code, and for the 
same reasons a rating under Code 5295 and Code 5293 for the low 
back pathology would not be permissible.  Accordingly, the Board 
finds that an increased rating of 60 percent under Code 5293 is 
the maximum that the current record will support for the period 
of May 8, 1989 to June 22, 1989.  

Finally, since the veteran's surgical scar in the area of the 
lumbar spine has not been shown to be tender, painful, or to 
limit function of the affected part, there is also no basis for a 
separate 10 percent rating under 38 C.F.R. § 4.118, Diagnostic 
Codes 7804, 7805 (1998).





ORDER

A 60 percent rating is granted for the veteran's low back 
disability for the period of May 8, 1989 to June 22, 1989, 
subject to the applicable provisions pertinent to the 
disbursement of monetary funds.


REMAND

With respect to the veteran's claim for an evaluation in excess 
of 40 percent for a low back disability from October 1, 1989, and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability, the Board 
has also reviewed the pertinent evidence of record.

VA outpatient records for the period of October 1989 to June 1991 
reflect that in October 1989, the veteran complained that old 
symptoms were coming back.  Two weeks earlier, he noted recurrent 
pain in the right leg and occasional pain in the left.  He also 
noted periods of decreasing pain.  The impression was recurrent 
pain primarily mid line with minimal radiation into the leg.  
Approximately a week later, the veteran expressed some concern 
that the "other disc might be disintegrated," and it was 
recommended that the veteran change positions frequently to 
relieve muscle spasm.  The veteran did not want to do anything 
that might aggravate his condition until he knew more about the 
condition of his disc.

In November 1989, the veteran was noted to still be having severe 
right leg pain with occasional bilateral posterior leg pain.  It 
was noted that there were increasing episodes of the giving out 
of this right leg.  It was also noted, however, that he had 
improved markedly with conservative management.  The assessment 
was possible recurrent lumbosacral radiculopathy.  

A December 1989 MRI of the lumbar spine revealed a prior surgery 
at the L4-5 level and that there appeared to be some disc 
material causing some thecal sac and right nerve root compression 
at this level.  There was also loss of signal intensity in the L4 
and L5 vertebral bodies, and it was believed that this might 
represent normal postoperative change, although osteomyelitis 
could not be excluded.

In January 1990, the veteran reported an increase in back pain, 
and that the neurosurgery clinic had considered the possibility 
of an additional operation.  In July 1990, it was noted that the 
low back pain continued, although it was reportedly not yet 
severe enough for the veteran to undergo another operation.  

In February 1991, the veteran's low back pain was noted to be 
stable, but periodically severe.  In June 1991, the veteran's low 
back pain was again noted to be stable with function considered 
okay with care.  Examination of the back at this time revealed 
moderately decreased range of motion and mild paraspinal spasms.  
The assessment was stable chronic low back pain.

July 1991 VA examination revealed that the veteran reported being 
unemployed since 1987, and that prior thereto, he had worked as a 
professional cook for 15 to 17 years.  He further noted his 
history of the removal of a disc in 1989.  His current complaints 
included deep pain in the anterior aspect of both legs with 
standing more than half an hour or walking more than a block.  He 
also reported chronic backache.  Physical examination did not 
reveal muscle spasm, visible or palpable, and there was a mid 
line surgical scar in the lumbosacral spine area approximately 
two inches in length.  Forward flexion was at 40 degrees, 
extension was at 5 degrees, lateral bending was 15 degrees on the 
right and 25 degrees on the left, and rotation was 35 degrees in 
each direction.  

His knee jerks were 3's and his ankle jerks were 2's.  There was 
no fasciculation or clonus, and he had no focal weakness on 
individual muscle testing in his feet, ankles, legs, knees, 
thighs and hips.  There was local tenderness in the mid line from 
about S1 to L3, but there was no other tenderness to palpation.  
The veteran was wearing a transcutaneous electrical nerve 
stimulation (TENS) unit in the region of his right buttocks.  X-
rays were interpreted to reveal an impression of post surgical 
change in the lower lumbar spine with significant DDD at L4-5 and 
L5-S1, with osteophyte subluxation of L5 indicated as progressive 
since 1989.  The diagnosis included status postoperative lumbar 
laminectomy.  A December 1989 MRI was interpreted to reveal some 
residual disc material, however, physical examination at this 
time was determined to fail to reveal any significant need for 
additional surgery.

VA outpatient records from September 1991 reflect that the 
assessment included DJD.  In December 1991, the veteran reported 
pain in the lower back that was worse with damp weather, and the 
veteran was to be referred to neurosurgery.  In April 1992, the 
veteran complained of pain and leg numbness, and the assessment 
was status post discectomy/laminectomy in 1989.

VA outpatient records from December 1992 and June 1993 reflect 
that the veteran reported continued back pain.  

VA medical examination in September 1993 revealed that a 
discectomy was performed in 1989, and that the veteran reported 
that his back pain had improved to some extent by the surgery, in 
that the severe pain was less frequent.  He still had residual 
pain every day which he controlled with limiting his activity.  
He further indicated that he had pain on bending and lifting, and 
that there was pain in bed at night.  He could walk approximately 
two city blocks without having pain, and if he had to engage in 
an activity such as changing a tire, the pain would be so severe 
that he would thereafter need four hours of rest.  He had been 
using a TENS unit since June 1989 and also a cane.  

The veteran indicated that he had last worked as a cook in 1987, 
and that he had not worked since.  He now did light work around 
his home and used a TENS unit continually.  Straight leg raising 
was 75 degrees on the right and 80 degrees on the left.  He had 
good ankle jerks and there was no sensory deficit at this time in 
the legs.  He located the back pain as mid lumbar and on 
inspection of the back, there was a scar from a previous back 
surgery.  He had limited movement of the lumbar spine with 
flexion from 0 to 65 degrees, and extension from 0 to 20 degrees.  
Lateral flexion was 20 degrees and rotation was at 30 degrees.  
Pain was felt on active movements of the back in all directions.  
X-rays were interpreted to reveal degenerative changes consisting 
of the narrowing of the L4-5 interspace with anterior and 
posterior vertebral body osteophytes at the same level.  
Osteophyte protuberance at the L5-S1 level was also noted, as was 
sclerosis of the L5-S1 facet joints.  In conclusion, the 
September 1993 VA examiner noted that the veteran believed that 
there had been steady deterioration of his back since the time of 
his operation which had relieved his pain at that time to some 
extent.  In an addendum to the diagnosis, the examiner made an 
assessment of DJD of the lumbosacral spine with disc narrowing at 
L4-5 and impingement on L5-S1, disability moderate and 
increasing.

VA outpatient records from March 1994 reflect that the veteran 
continued to complain of back pain.

At his personal hearing in May 1994, the veteran testified that 
he had been a professional cook for 17 years, although he noted 
that he had not served in this capacity during service 
(transcript (T.) at p. 2).  He indicated that following his 
surgery, he had been told that he could no longer pursue this 
occupation as a result of the pain (T. at p. 2).  At this time, 
the veteran indicated that he would get muscle spasms because of 
his condition and the arthritis (T. at p. 3).  He also complained 
of shooting pains where his legs would go numb, and that 
significant walking or lifting would cause exasperating pain (T. 
at p. 3).  The pain was described as constant and the muscle 
spasms would come and go (T. at p. 3).  

VA outpatient records from June 1994 reflect that the veteran 
continued to complain of back pain and in September 1994, it was 
noted that the veteran was doing okay, except for back and leg 
pain.  VA records from December 1994 reflect that the back pain 
was reportedly worse, with shooting pain and numbness in the 
legs.  The veteran requested a back brace, and the assessment 
included DJD and disc disease.

VA outpatient records from May 1995 reveal that the veteran did 
not have any complaints.  In June 1995, the veteran complained of 
continued back pain.

VA records from November 1996 reflect that the veteran reported 
that he was doing about the same and that he had continued back 
pain.  The assessment included DJD.  In April 1997, it was noted 
that the veteran continued to have back pain.

A July 1997 VA medical examination was conducted by an orthopedic 
surgeon and the veteran's claims file was extensively reviewed 
for purposes of this examination.  It was noted that the veteran 
had prior surgery at L5-S1 in 1989.  He had also been noted to 
have lumbar spine involvement at the L4-5 level.  An EMG was 
indicated to have resulted in a diagnosis of L5 right root 
abnormalities.  The veteran reported that he was fully medically 
retired at this point, living a somewhat reclusive life in Datil, 
New Mexico.  He had not been gainfully employed since he was 
medically retired in the late 1980's.  At this time, his low back 
symptoms were reasonably controlled with decreased activity.

Physical examination revealed no muscle atrophy and that he 
continued to be well-muscled throughout the lower extremities.  
Examination of the spine demonstrated a well-healed surgical 
scar.  There was no erythema or induration.  Lumbar flexion was 
95 degrees, active, and 105 degrees, passive.  Lumbar extension 
was 25 degrees, active, and 35 degrees, passive.  Lumbar right 
active and passive rotation was 60 and 75 degrees, respectively, 
and lumbar left active and passive rotation was 50 and 75 
degrees, respectively.  Active and passive lumbar tilt to the 
right was 18 and 25 degrees, respectively, and active and passive 
lumbar tilt to the left was 15 and 25 degrees, respectively.  
Muscle testing revealed 5/5 responses although there was some 
cogwheel giving way which was found to be factitious.  Deep 
tendon reflexes were physiologic and symmetrical.  Sensory 
examination provided intact responses to pinprick and light 
touch, although subjectively, he complained of approximately a 25 
percent decrease to the sensation of pinprick over the L5 
dermatone on the right.

Radiographic examination of the lumbosacral spine demonstrated 
significant disc space narrowing at L4-5 and L5-S1 with anterior 
osteophytes at both levels.  Foraminal narrowing was also 
observed at both L4-5 and L5-S1 although the veteran's clinical 
symptoms did not suggest severe lateral stenosis at this time.

The diagnosis was DDD at L4-5, DDD at L5-S1, status post surgical 
excision of L5-S1, and mild L5 root compression as demonstrated 
by EMG and nerve conduction studies in the past with no evidence 
of severe compression which would require operative intervention 
at this time.  The examiner further commented that the veteran 
seemed to have electrographic of abnormality in the L5 nerve root 
on the right but demonstrated minimal clinical symptoms.  It was 
the examiner's clinical impression that the veteran had signs and 
symptoms which were both appropriate to the present diagnosis and 
reasonably confined at this time.  No surgical intervention was 
believed to be indicated, and the veteran seemed to be tolerating 
his disability with activity modification.  The examiner 
commented that exacerbation of leg pain suggesting progressive 
increase in root compression would be the factor which would 
prompt consideration for further surgical intervention.  The 
veteran was not currently believed to be a candidate for inner 
body fusion or posterior vertebral body fusion.

VA outpatient records reveal that in October 1997 and February 
1998, the veteran complained of continued back pain.  In February 
1998, the diagnosis was chronic back pain.

SSA records received in February 1998 do not reflect earnings 
more recent than 1987.

As was noted previously, in July 1998, the RO received SSA 
records pertinent to a the veteran's 1989 claim for SSA benefits, 
and that these included medical records which were largely 
duplicative of earlier records received for the period of 1987 to 
1989.  It is noted that a SSA determination rationale from 
October 1989 indicates that the veteran claimed to have been 
disabled since 1987.  The veteran further claimed that he had 
been unable to work since that time because of problems with his 
back.  The SSA found, however, that X-rays revealed only some 
degenerative changes, and that to be eligible for disability 
benefits, the evidence must reflect that he was disabled on or 
before December 31, 1988, the date the veteran last met the 
special earnings requirement for disability benefits.  As of that 
date, SSA found that the veteran was able to stand and move about 
within reason and surgery had not been required.  Therefore, as 
the evidence had not shown that the veteran had a disabling 
condition which prevented him from doing activity associated with 
cooking, a period of disability had not been established.

VA medical examination in August 1998 revealed that the veteran's 
chief complaint was chronic pain in the lower portion of his back 
which reportedly radiated to both lower limbs.  He also reported 
episodes of numbness in both lower limbs, and occasional spasms 
of his back.  The veteran further reported that excruciating low 
back pain subsided after his surgery in 1989, however, he 
continued to have a low level of constant pain.  At this time, 
the veteran complained of pain in the lower portion of his back 
and numbness in both lower limbs.  

Physical examination revealed flexion of 35 degrees, extension of 
15 degrees, lateral bending to the right of 15 degrees, lateral 
bending to the left of 15 degrees, and rotation of 20 degrees 
bilaterally.  The knee jerk was graded at 2+ bilaterally, as was 
the ankle jerk.  Straight leg raising was positive at 60 degrees 
bilaterally.  Dermatome evaluation of both lower extremities 
revealed sensory deficits along the lateral aspect of the right 
foot.  There was also diminished sensation in the first web space 
of the foot bilaterally.  X-rays of the lumbar spine were 
interpreted to reveal advanced degenerative arthritic changes at 
the L4-5 and L5-S1 levels, and there was advanced DDD at the same 
levels.  Residuals of a right hemilaminectomy at the L4-5 level 
were noted.  It was noted that the December 1989 MRI concluded 
that it appeared that there was some disc material causing some 
thecal sac and right nerve root compression at the L4-5 level and 
that there was loss of signal intensity at the L4-5 vertebral 
bodies, and that this might represent normal postoperative 
change, but that osteomyelitis could not be excluded.  

The diagnoses were symptomatic residuals of a lumbar laminectomy 
at L4-L5, symptomatic, advanced DDD at the L4-L5 and L5-S1 
levels, symptomatic, advanced degenerative arthritis at the L4-5 
levels.

The examiner commented that the veteran had symptomatic residuals 
of his back surgery which was the result of a herniated lumbar 
disease at the L4-L5 level.  The veteran currently had advanced 
degenerative changes of the L4-L5 and L5-S1 levels with 
significant degenerative findings involving all of the facet 
joints of those levels with significant narrowing of the disc 
spaces at these levels.  In the examiner's opinion, the advanced 
degenerative changes were probably responsible for his chronic 
pain.  The arthritic changes had the capacity to cause some nerve 
root compression due to the osteophyte formation.  Apparently, 
the sensation of pain associated with numbness might be related 
to the osteophyte lipping with some mild nerve root compression 
bilaterally.  The examiner went on to note that while it was true 
that the veteran's reflexes were intact, the pain factors were 
probably related to the advanced degenerative changes in the 
lower portion of the back.  It was also noted that the veteran 
was moderately obese, and that his weight problems might 
aggravate his current back problem.  

In the report from the most recent VA medical examination in 
August 1998, the examiner did a comprehensive analysis of the 
current pathology in the veteran's low back, and provided 
diagnoses based on the findings from the examination.  However, 
one of the significant reasons for further examination was for 
the purpose of enabling the Board to determine functional 
impairment and its affect in the work setting, and the examiner 
did not comment as to either of these issues.  The duty to assist 
the veteran in obtaining and developing facts and evidence to 
support a claim includes obtaining adequate VA examinations.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Consequently, since 
the resolution of the claim for increased rating since October 1, 
1989 and the claim for a total disability rating based on 
individual unemployability are squarely influenced by the answer 
to these questions, the Board finds that further medical 
development as to both of these claims is warranted. 

Moreover, in its last remand of January 1998, the Board 
specifically requested that an examiner express an opinion as to 
the impact of the service-connected disability on the veteran's 
ability to obtain and retain substantially gainful employment, 
and comment on functional limitations caused by the veteran's 
service-disability.  The Board finds that this was not 
accomplished and that pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), it is constrained to obtain the opinion 
previously sought but not provided.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The veteran should be asked to identify 
any sources of recent pertinent medical 
treatment for his low back disability.  
After obtaining any necessary 
authorization, the RO should obtain any 
medical records other than those now on 
file pertaining to the low back.

2.  After completion of the above to the 
extent feasible, the RO should arrange for 
the veteran's claims file (including the 
diagnostic reports, the most recent VA 
medical reports, and this remand) to be 
reviewed, preferably by the same physician 
who provided the medical opinion arising 
out of the most recent VA examination in 
August 1998, in order to formulate a 
response to the following questions:

(a) What is the functional loss related to 
the veteran's service-connected low back 
disability?

(b) What is the impact of the service-
connected low back disability on the 
veteran's ability to obtain and retain 
substantially gainful employment?

If the examiner finds that a medical 
examination of the veteran is necessary in 
order to provide the above requested 
opinions, the RO should schedule such an 
examination.  If the same examiner is not 
available, another qualified physician 
should be requested to respond to the 
above.  If that physician believes an 
examination is required to provide a 
response, appropriate action should be 
taken to schedule an examination. 

Any opinion expressed must be accompanied 
by a complete rationale.  If the examiner 
concludes that the above question can not 
be answered without resort to speculation, 
the examiner should so indicate.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In particular, 
the RO should review the requested 
supplemental medical opinions to ensure 
that they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After the completion of any development 
deemed appropriate in addition to that 
requested above, the RO should readjudicate 
the issues of entitlement to an evaluation 
in excess of 40 percent for a low back 
disability from October 1, 1989, and 
entitlement to a total disability rating 
based on individual unemployability due to 
service-connected disability.  

5.  Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
as to this issue.  The appellant need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, Veterans' 
Benefits Administration (VBA)'s Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

